DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE/amendment, arguments and remarks, filed on 5/9/2022, in which claim(s) 1, 3-10 and 12-20 is/are presented for further examination.
Claim(s) 1, 10 and 20 has/have been amended.
Claim(s) 2 and 11 has/have been previously cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 5/9/2022, has been entered.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1, 10 and 20 has/have been accepted.  Support was found in at least [0049] of the specification.
The examiner thanks applicant’s representative for pointing out where s/he believes there is support for the amendment(s).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10 and 12-20, filed on 5/9/2022, have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 6-8, 10 and 17-20 under 35 U.S.C. 103, see the middle of page 8 to page 10 of applicant’s remarks, filed on 5/9/2022, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Claim Objections
Claim(s) 1, 10 and 20 is/are objected to because of the following informalities:  in line 29 in claim 1, in line 23 in claim 10 and in line 22 in claim 20, “processor configured” should be corrected to “processor is configured”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baier et al., US 2009/0089232 A1 (hereinafter “Baier”) in view of Anderson et al., US 2014/0156031 A1 (hereinafter “Anderson”) in further view of Arnady et al., US 2016/0224393 A1 (“Arnady”) in further view of Plondke et al., US 2016/0299780 A1 (hereinafter “Plondke”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 10 and 20
Baier discloses a distributed data management system for storing data in an industrial production environment (Baier, [0003], see industrial automation enterprise; and Baier, [0025], see industrial automation system), the distributed data management system stored on a plurality of intelligent programmable logic controller devices (Baier, [0030], see PLCs), wherein each respective intelligent programmable logic controller device comprises:
a volatile computer-readable storage medium (Baier, [0052], see memory) comprising a process image area (Baier, [0039], see collections of data and imaging data objects);
a non-volatile computer-readable storage medium (Baier, [0052], see memory);
a control program configured to provide operating instructions to a production unit within the industrial production environment (Baier, [0052], see instructions; Baier, [0003], see industrial automation enterprise; and Baier, [0025], see industrial automation system);
an input/output component configured to update the process image area during each scan cycle with data associated with the production unit (Baier, [0028], see I/O units);
a distributed data management component comprising an instance of the distributed data management system (Baier, [0025], see management control center);
a contextualization component configured to generate contextualized data by annotating contents of the process image area with automation system context information (Baier, [0035], see control tags marked/labeled via metadata to indicate its importance including alarm conditions and events occurring within the system);
a historian component configured to locally store the contents of the process image area and the contextualized data (Baier, [0035], see embedded historian components), and which makes the contents available across the distributed data management system through the distributed data management component (Baier, [0036], see collecting and sharing data using PLCs or factory components);
a data analytics component configured to execute one or more reasoning algorithms for analyzing data stored across the distributed data management system using the distributed data management component (Baier, [0049] and [0050], see plant-level querying, analytics and reporting and see analysis/calculators and querying mechanisms); and


On the other hand, Anderson discloses a knowledge manager component configured to dynamically modify the one or more reasoning algorithms during runtime of the control program based on one or more declarative knowledge models (Anderson, [0039]-[0042], see the models of the adaptive stochastic controller and see where the approximate dynamic programming element is configured to adjust the one or more models based on the actual operation metrics and the predicted value generated by the one or more models).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Anderson’s teachings to Baier’s method.  A skilled artisan would have been motivated to do so in order to improve control and management of cyber-physical systems, see Anderson, [0011].  In addition, both/all of the references (Baier and Anderson) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as knowledge systems.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Arnady discloses wherein the data analytics component is executed on a first processor separate from a second processor that executes the control program, such that the control program is executed in parallel with the one or more reasoning algorithms (Arnady, [0050], see the processing center (similar to, for example, processors P1-PN described above in FIGS. 1, 3 and 5) includes analytics that processes the data described, where the processing center may include one or more entities including, but not limited to, a device, such as a personal computer, a personal digital assistant (PDA), a laptop, or another type of computation or communication device and where the processing center may also any type of processor or processing device capable of performing parallel processing).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Arnady’s teachings to the combination of Baier and Anderson.  A skilled artisan would have been motivated to do so in order to exploit the atomicity of certain databases to ensure that no two processors/processing entities process the same data at the same time, see Arnady, [0005].  In addition, both/all of the references (Baier, Anderson and Arnady) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as knowledge systems.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Plondke discloses wherein, based on respective priority information associated with the data analytics component and the control program, the first processor configured to execute lower priority processes as compared to the second processor, such that the control program is executed in parallel (Plondke [0030], see the priority-aware scheduler 121 may be configured to schedule the virtual processors 131-134 and 141-144 for execution. The scheduler 121 may be considered “priority aware,” because the scheduler 121 has access to priority information of individual virtual processors. For example, in the embodiment of FIG. 1, each virtual processor has a virtual processor priority from 1 to 3. A priority of 1 may be a highest priority and a priority of 3 may be a lowest priority. In alternate embodiments, more or fewer priority designations may be used. The priority of a virtual processor may be equal to, reflect, or may otherwise be based on a task priority of a task corresponding to the virtual processor. For example, the virtual processor 134 has a task priority of 2, which is equal to the task priority of the corresponding task 154; and Plondke [0031] see the priority-aware scheduler 121 may determine whether to schedule a first task or a second task based on a comparison of a first priority of a first virtual processor corresponding to a first task to a second priority of a second virtual processor corresponding to a second task. Further, the priority-aware scheduler 121 may make such comparisons between priorities of virtual processors corresponding to tasks of different operating systems. Thus, instead of automatically prioritizing all tasks of a particular guest operating system (e.g., a real-time operating system (RTOS)) over all tasks of another guest operating system).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Plondke’s teachings to the combination of Baier, Anderson and Arnady.  A skilled artisan would have been motivated to do so in order to enable an operating system to execute with reduced latency, see Plondke [0007].  In addition, both/all of the references (Baier, Anderson, Arnady and Plondke) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as knowledge systems.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 10 and 20 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 10, Baier discloses a first intelligent programmable logic controller (Baier, [0030], see PLCs).
With respect to claim 20, Baier discloses an article of manufacture for storing data in an industrial production environment, the article of manufacture comprising a non-transitory, tangible computer-readable medium holding computer-executable instructions (Baier, [0052], see memory and instructions).

Claims 6 and 17
With respect to claims 6 and 17, the combination of Baier, Anderson, Arnady and Plondke discloses wherein the one or more reasoning algorithms used by the data analytics component of each respective intelligent programmable logic controller device are configured based on one or more vendor-specified knowledge models (Baier, [0032], see Organizational Data Model; Baier, [0044], see Unified Plant Model; and Baier, [0047], see Allen Bradley PLC5, SLC-500, MicoLogix, and the like).

Claims 7 and 18
With respect to claims 7 and 18, the combination of Baier, Anderson, Arnady and Plondke discloses wherein the one or more vendor-specified knowledge models comprise information related to one or more capabilities of the plurality of intelligent programmable logic controller devices, diagnostic knowledge available at the plurality of intelligent programmable logic controller devices, and/or data layout information used by the plurality of intelligent programmable logic controller devices (Baier, [0032], see Organizational Data Model; Baier, [0044], see Unified Plant Model; and Baier, [0047], see Allen Bradley PLC5, SLC-500, MicoLogix, and the like).

Claim 8
With respect to claim 8, the combination of Baier, Anderson, Arnady and Plondke discloses wherein each respective intelligent programmable logic controller device further comprises:
one or more processors configured to execute the control program and, in parallel with execution of the control program (Baier, [0002], see logic processor; Baier, Fig. 1, see PLC1 to PLCn; Baier, Fig. 3, see PLC1 to PCLj; and Baier, Fig. 8, see multiple lines), modify the one or more reasoning algorithms in parallel with execution of the control program (Baier, [0040], see modification of the process in real time; and Baier, [0043], see AI component).

Claim 19
With respect to claim 19, the combination of Baier, Anderson, Arnady and Plondke discloses further comprising:
executing, by the first intelligent programmable logic controller, the control program using a first core of a processor included in the first intelligent programmable logic controller (Baier, [0002], see industrial controllers),
wherein the one or more reasoning algorithms are dynamically modified using a second core of the processor included in the first intelligent programmable logic controller (Baier, [0040], see historian component; and Baier, [0043], see artificial intelligence component).

Claim(s) 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baier in view of Anderson in further view of Arnady in further view of Plondke in further view of Ayyaswami, US 2017/0053242 A1 (hereinafter “Ayyaswami”).

Claims 9 and 15
Claim(s) 9 and 15 incorporate(s) all of the limitations of claim(s) 1 and 10 above, respectively.
On the other hand, Ayyaswami discloses the non-volatile computer-readable storage medium included in each respective intelligent programmable logic controller device comprises a NoSQL database which has a table equivalent view (Ayyaswami, [0030]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Brummel’s teachings to the combination of Baier, Anderson, Arnady and Plondke.  A skilled artisan would have been motivated to do so in order to simplify big data analytics technologies for application developers, data scientist and system engineers, see Ayyaswami, [0014].  In addition, both/all of the references (Baier, Anderson, Arnady, Plondke and Ayyaswami) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as knowledge systems.  This close relation between/among the references highly suggests an expectation of success.

Claim 16
With respect to claim 16, the combination of Baier, Anderson, Arnady, Ayyaswami and Plondke discloses wherein the insertion of the data associated with the production unit into the local non-volatile computer readable medium is triggered based on changes to the operating instructions and the data associated with the production unit (Baier, [0047], see Allen Bradley PLC5, SLC-500, MicoLogix, and the like).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Jin et al., CN 105980987, for task scheduling;
– CN 105530092, for dividing IMA processor system information into four security levels;
– JP 6273732, for assigning information processors in accordance with a sequence determined in accordance with values indicated by priorities; and
– Plondke et al., TW 1552076, for hypervisor with guest operating systems and virtual processors.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: July 14, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152